Citation Nr: 1737812	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a small avulsion fracture talonavicular joint with slight spur, right ankle.

2. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran initially requested a hearing before the Board when he filed his substantive appeal.  The Veteran later withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the medical opinions as to the etiology of the Veteran's conditions are not supported by an adequate rationale to permit the Board to decide the claims on appeal.  Therefore, a remand is required to obtain an addendum opinion.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the right ankle claim, the October 2011 VA examiner's rationale for opining that it was less likely than not that the Veteran's right ankle condition was aggravated by his service states that the Veteran's preservice right ankle injury resulted in no residual disability.  However, the Veteran's service treatment records include an examination conducted in September 1961, prior to the beginning of his active duty service period, that documents a mild deformity of the right ankle that was asymptomatic and resulted in no loss of range of motion.  Similarly, the examination conducted when the Veteran was being released from active service, in July 1962, assessed his right ankle as having a mild deformity due to an old fracture and lameness.  The Board finds that additional opinion and rationale that addresses this information is necessary.

With regard to the sinusitis claim, the October 2011 VA examiner's opinion stated that the Veteran's medical history did not demonstrate chronic treatment for sinusitis during his period of active service or subsequent to his period of active service.  However, the Veteran's records during his period of service document sinus symptoms in October 1961, November 1961, March 1962, May 1962, June 1962, and July 1962.  The Board finds that an additional opinion and rationale addressing these symptoms is also necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated with the claims file.

2. After the above records development is completed, arrange for an addendum opinion regarding the Veteran's right ankle and sinus conditions.  A complete rationale should be provided with each opinion requested.  In the event the examiner determines that an opinion cannot be rendered without an examination, the Veteran should be scheduled for an appropriate examination.

(a) With regard to the Veteran's right ankle, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle condition was aggravated (worsened) by the Veteran's service.  In discussing this opinion, the examiner's attention is called to the Veteran's examinations conducted at his entry onto active service and at the time of his release from active service documenting the condition of his right ankle, and the July 1962 treatment record documenting complaints of symptoms related to the Veteran's right ankle.

(b) With regard to the Veteran's sinus condition, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinus condition was aggravated (worsened) by the Veteran's service.  In discussing this opinion, the examiner's attention is called to the Veteran's in-service complaints of sinus symptoms in October and November 1961, and March, May, June, and July 1962.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




